DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Tong Wu (Reg. No. 43,361) on 3/22/22 as a follow-up of a telephone interview on 3/18/22 during which the amendment was discussed.
The application has been amended as follows:
In the claims:
(Currently Amended) A phase-shifting device, comprising:
an insulating layer; and
a semiconductor waveguide layer disposed on the insulating layer and comprising:
a waveguide portion having a p-n junction or p-i-n junction, the p-n junction or p-i-n junction comprising a p-doped portion and an n-doped portion disposed relative to each other along a first direction, the p-doped portion and n-doped portion each having an area with a first dimension along a second direction substantially parallel to the insulating layer and perpendicular to the first direction, and a second dimension along a third direction substantially perpendicular to the insulating layer and the first direction; and

each of the pair of the slab portions having a top surface opposite the insulating layer from across the slab portion, the top surface comprising a sloped planar portion oriented at an oblique angle relative to the insulating layer and formed by anisotropic etching along a crystallographic plane.

6.	(Currently Amended) The phase-shifting device of claim 3, wherein the sloped planar portions of the respective top surfaces of the slab portion and contact portion on each side of the waveguide portion are coplanar with each other.

12.	(Currently Amended) A phase-shifting device, comprising:
a planar insulating layer oriented in a first direction; and
a semiconductor waveguide layer, comprising:
a waveguide portion having a ribbed structure extending in a longitudinal direction substantially perpendicular to the first direction and comprising a p-n junction or p-i-n junction, the p-n junction or p-i-n junction comprising a planar p-doped and planar n-doped portions disposed on the insulating layer and disposed relative to each other along a second direction, the p-doped portion and n-doped portion each having a height in the first direction; 
a pair of slab portions, each disposed on the insulating layer and adjacent to, and extending from, a corresponding one of the p-doped and n-doped portions in the second direction, having the width in the second direction and having a height in the first  along a crystallographic plane; and
a pair of contact portions, each disposed on the insulating layer and adjacent to, and extending from, a corresponding one of the pair of slab portions away from the waveguide portion in the second direction, the contact portion adjacent the p-doped slab portion being p-doped and having a p-dopant concentration higher than that of the p-doped slab portion, and the contact portion adjacent the n-doped slab portion being n-doped and having an n-dopant concentration higher than that of the n-doped slab portion, 

13.	(Currently Amended) The phase-shifting device of claim 12, wherein at least a portion of the waveguide portion and at least a portion of each slab portion define a channel extending substantially in the longitudinal direction, the channel having a depth in the first direction, the depth to the top surface of the slab portion linearly increasing with distance from the waveguide portion.

14.	(Currently Amended) The phase-shifting device of claim 13, wherein:
 the sloped planar portions of the respective top surfaces of the slab portion and contact portion on each side of the waveguide portion are coplanar with each other, and


17.	(Currently Amended) The phase-shifting device of claim 13, wherein each of the slab portions comprises a first slab portion of a substantially uniform thickness in the first direction and a second slab portion of a varying thickness in the first direction, wherein each of the contact portions comprises a first contact portion of a varying thickness in the first direction and a second contact portion of a substantially uniform thickness in the first direction, the second slab portion and the first contact portion forming a portion of the channel with a monotonically decreasing channel depth with distance from the waveguide portion. 

18.	(Currently Amended) A method of making a phase shifting device, the method comprising:
forming a pair of channels in a top surface of a single-crystal semiconductor substrate, the top surface defining a first direction substantially perpendicular to the top surface, the channels extending substantially parallel to each other and along a longitudinal direction parallel to the top surface, the channels being separated by an elongated portion of the substrate, the elongated portion extending substantially in the longitudinal direction and having a width in a second direction substantially perpendicular to the first and longitudinal directions, each of the channels having a depth varying with distance in the second direction from the elongated portion of the substrate, wherein the forming of each of the pair of channels comprises forming a sloped planar top surface portion of the single-crystal semiconductor by anisotropic etching along a crystallographic plane such that the sloped planar top surface portion is oriented at an oblique angle relative to the first direction;

doping at least a first portion of the semiconductor substrate under a first one of the channels with a p-type dopant to a higher concentration than in the p-doped portion in the elongated portion of the substrate; and 
doping at least a first portion of the semiconductor substrate under a second one of the channels with an n-type dopant to a higher concentration than in the n-doped portion in the elongated portion of the substrate.

21.	(Currently Amended) The phase-shifting device of claim 10, wherein the single-crystal semiconductor is single-crystal silicon, and the sloped planar portions of the top surfaces of the slab portions and contact portions are <1 1 1> crystallographic planes

22.	(Currently Amended) The phase-shifting device of claim 10, wherein the waveguide portion is disposed on the insulating layer and extending in the second direction and has a height from the insulating layer, wherein each of the slab portions is disposed on the insulating layer and has a height from the insulating layer, the p-doped portion of the waveguide portion has a first surface portion oriented in the first direction, and the n-doped portion of the waveguide portion has a second surface portion oriented in the opposite direction from the first surface portion, the first and second surface portions each being a <1 0 0> crystallographic plane

Reasons for Allowance
Claims 1, 12, and 18 are allowed for the following reasons: 

Claims 1, 12, and 18 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optical phase modulator having the recited features and, in particular, comprising (with reference to Fig. 2 of the instant application) an insulating layer 104 and a semiconductor waveguide layer 206, the latter including a waveguide portion 106 with a p-n junction 218,228 (or p-i-n junction) and an adjacent pair of slab portions 232,234, wherein each of the pair of the slab portions 232,234 has a top (V-shaped) surface opposite the insulating layer 104 from across the slab portion 232/234, the top surface comprising a sloped planar portion oriented at an oblique angle relative to the insulating layer 104 and formed by anisotropic etching along a crystallographic plane (para. 0041 and 0042). The latter can form a sloped portion with a single step of anisotropic etching and good quality (smooth) of the resulting top surface. 
On the contrary, the Simard – Cho combination considers only staircase-shaped profiles formed in a waveguide layers, as seen in Figs. 33 and 34 of Simard. Such profiles are characteristic of an etching process that is performed though multiple masking steps (needed to form multiple etching depths) and requires a time-and-cost demanding processing sequence, as opposed to a simplified processing sequence of the instant application. 
Claims 2 – 8, 10, 11, 13 – 15, 17, and 19 – 22 are allowed by virtue of dependency on any one of claims 1, 12, and 18.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896